888 F.2d 1393
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James YATES, Plaintiff-Appellant,v.LAUDERDALE COUNTY, TENNESSEE, Sandra Burnham, RichardJennings, Defendants-Appellees.
No. 89-5501.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1989.
ORDER

1
Before MERRITT, Chief Judge, WELLFORD, Circuit Judge, and ROBERT M. DEMASCIO, Senior District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, a Tennessee prisoner, filed a civil rights action under 42 U.S.C. Sec. 1983 in which he claimed that the named defendants deprived him of his federally guaranteed right of access to the courts.  The district court entered summary judgment for defendants and this appeal followed.  The parties have briefed the issues, plaintiff proceeding in his own behalf.


4
Plaintiff contended that the defendants prevented him from filing a complaint in the Lauderdale County [Tennessee] Circuit Court.  Uncontroverted evidentiary material shows that the complaint, after initially being sent to the incorrect division of court, was thereafter promptly filed.  The civil rights complaint is baseless.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. DeMascio, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation